Citation Nr: 1623270	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  10-17 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of a right ankle sprain.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected human immunodeficiency virus (HIV).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2000 to August 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The rating decision denied reopening the Veteran's claims of entitlement to service connection for bilateral hearing loss, tinnitus, residuals of right ankle sprain, and depression/anxiety.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO in July 2012.  A transcript of the hearing has been associated with the claims file.

In February 2013, the Board reopened the previously denied claims and remanded the case for further development.  It now returns for final appellate review.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of VA treatment records dated through July 2013 and the Veteran's representative's October 2015 Appellant's Post-Remand Brief, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal. 

In this regard, the Board notes that additional VA treatment records dated to 
July 23, 2013, have been uploaded to the Veteran's Virtual VA electronic file since the issuance of the last July 19, 2013, supplemental statement of the case, which addressed VA treatment records dated to July 8, 2013.  The Veteran has not waived agency of original jurisdiction (AOJ) consideration of such records; however, the Board finds that such records are not relevant to the Veteran's claims as they do not address the Veteran's hearing loss, tinnitus, right ankle, or acquired psychiatric disorder.  Therefore, there is no prejudice to the Veteran in the Board proceeding with a decision at this time.


FINDINGS OF FACT

1.  At no time during the pendency of the claim does the Veteran have a current diagnosis of bilateral hearing loss as defined by VA regulations, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.

2.  Tinnitus is not shown to be causally or etiologically related to any disease, injury, or incident during service, and did not manifest within one year of service discharge.

3.  At no time during the pendency of the claim does the Veteran have a current diagnosis of a right ankle disorder, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.

4.  An acquired psychiatric disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service, and is not caused or aggravated by service-connected HIV.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

2.  The criteria for service connection for tinnitus are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

3.  The criteria for service connection for residuals of a right ankle sprain are not met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4.  The criteria for service connection for an acquired psychiatric disorder, to include as secondary to service-connected HIV, are not met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an August 2009 letter, sent prior to the initial unfavorable decision issued in September 2009, and a February 2013 letter advised the Veteran of the evidence and information necessary to substantiate his service connection claims, to include on a secondary basis, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  Although the February 2013 letter was provided after the initial September 2009 rating decision, the Veteran's claims were subsequently readjudicated in the July 2013 supplemental statement of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370 (2006).

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.

The Veteran was afforded a musculoskeletal examination in October 2005, an audiological examination in November 2005, and psychiatric examinations in November 2005 and December 2011 in order to address the nature and etiology of his claimed disorders.  The VA examiners concluded that the Veteran does not have a current right ankle or hearing loss disability and that his tinnitus and psychiatric disorders are not related to service.  As such examinations failed to reveal a current diagnosis of bilateral hearing loss as defined by VA regulations or a right ankle disorder, there is no need for a nexus opinion regarding such issues.  Furthermore, the Board finds that the December 2011 VA examiner's opinion regarding whether the Veteran's acquired psychiatric disorder is related to his military service to be adequate to decide such aspect of his claim.  In this regard, the opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

In reaching such determinations, the Board acknowledges that, in the February 2013 remand, the Board found that new examinations with regard to the Veteran's claimed right ankle disorder and hearing loss were necessary as no opinions were offered at the 2005 examinations.  In this regard, while the Board stated that such examinations were 'inadequate,' it did not explicitly challenge the VA examiners' determinations that there were no diagnoses referable to the Veteran's right ankle and hearing loss.  Rather, the Board found that, in light of the Veteran's testimony as to current symptomatology at the July 2012 hearing, new examinations were warranted.  

With regard to the Veteran's tinnitus, the February 2013 remand noted that the November 2005 VA examiner did not address the relevant inquiry as it pertains to service connection and, as such, a new examination was necessary.  Finally, as in regard to the Veteran's acquired psychiatric disorder, the February 2013 remand found no inadequacies in regard to the December 2011 VA examiner's opinion with regard to direct service connection.  Rather, a remand was necessary in order to afford the Veteran a VA examination so as to determine whether his acquired psychiatric disorder is related to his service-connected HIV.

Specifically, upon remand, on February 12, 2013, the AOJ sent a letter to the Veteran's address of record (a PO Box) notifying him that he had been scheduled for VA examinations on March 6, 2013; however, the Veteran failed to report to the scheduled examinations.  The notice was not returned to AOJ as undeliverable; and the Veteran did not provide cause for his failure to report to the examinations.

On April 8, 2013, the AOJ sent a second letter the Veteran's address of record (a PO Box) notifying him that the AOJ would reschedule his examinations.  This letter was returned to the AOJ as undeliverable on April 29, 2013.   

During a June 4, 2013, telephone conversation, the Veteran changed his current address (to a street address).  Later that day, the AOJ sent a letter to the Veteran's new address notifying him that he had been scheduled for VA examinations on June 21, 2013.  Such letter was not returned as undeliverable; however, the Veteran failed to report to the scheduled examinations.

The Veteran was apprised of the determination that he failed to report for the June 2013 examinations in a supplemental statement of the case dated in July 2013; however, to date, he has not contacted the AOJ in an attempt to reschedule the examinations or offered good cause for his failure to attend the June 2013 VA examinations.

In October 2015, the Veteran's representative asserted that the AOJ failed to comply with the Board's February 2013 remand directives because the Veteran was not afforded a VA examination.  However, such is a misstatement of fact in that the Veteran was scheduled for VA examinations as directed by the Board, but he failed to attend them without good cause.

The Board finds that, although VA's duty to assist has been frustrated, it has been met.  VA regulations provide that, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655.  As the Veteran's claims had previously been reopened by the Board, the Board will consider his claims to be original service connection claims and evaluate them based on the evidence of record.

Here, the evidence does not suggest, and the Veteran does not contend, that he did not receive notice of the June 2013 VA examinations.  Moreover, as previously noted, at no time did he contact VA to provide good cause for his failure to appear for the VA examinations, or request that such be rescheduled.  Under these circumstances, the Veteran's claims must be decided on the evidence of record.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street . . . .").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and/or opinion regarding the issues decided herein has been met.

As indicated previously, in February 2013, the Board remanded the case to afford the Veteran VCAA notice with regard to the secondary aspect of his claim for service connection for an acquired psychiatric disorder, which was issued in February 2013; obtain VA treatment records from October 2012 to present, which were obtained in July 2013; and afford the Veteran VA examinations, to which the Veteran failed to report.  Therefore, the Board finds that the AOJ has substantially complied with the February 2013 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Additionally, in July 2012, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the July 2012 hearing, the undersigned Veterans Law Judge noted the issues on appeal.  Additionally, testimony was solicited regarding the Veteran's in-service experiences he alleges resulted in his current hearing loss, tinnitus, right ankle, and psychiatric disorders; the type and onset of symptoms; and his contention that his military service caused his current disorders.  Furthermore, he offered his testimony that his service-connected HIV may have caused or aggravated his acquired psychiatric disorder.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim[s] for benefits," but "the outstanding issues material to substantiating the claim[s]," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, as discussed previously, based on such testimony, the Board undertook additional development on remand, to include obtaining VA treatment records and ordering VA examinations so as to determine the nature and etiology of his claimed disorders.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  In Fountain v. McDonald, 27 Vet. App. 258 (2015), the Federal Circuit held that where there is an allegation of acoustic trauma, tinnitus is an organic disease of the nervous system and therefore a presumptive disability.

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R.  § 3.310(b).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Bilateral Hearing Loss

The Veteran seeks service connection for bilateral hearing loss, which he relates to exposure to loud noise during service.

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for bilateral hearing loss as the first element of service connection, i.e., a current diagnosis of bilateral hearing loss for VA purposes, has not been shown at any point prior to, or during, the pendency of the claim.  In this regard, while the Veteran testified in July 2012 that he has experienced hearing loss since service, in- and post-service treatment records are negative for a diagnosis of bilateral hearing loss as defined by VA.  Specifically, a May 2005 separation examination recorded puretone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
0
-5
-5
LEFT
10
0
-5
0
-5

And a November 2005 VA audiogram recorded puretone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

Speech recognition testing revealed 100 percent in both ears.

Therefore, based on the foregoing, the Board finds that the Veteran does not have a current bilateral hearing loss under 38 C.F.R. § 3.385 as audiometric testing fails to reveal that the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater or that the auditory threshold in at least three frequencies are 26 decibels or greater; or that the speech recognition score using the Maryland CNC Test are less than 94 percent.

In this regard, in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.

In the instant case, the probative evidence of record fails to demonstrate a current diagnosis of bilateral hearing loss at any point during the pendency of the claim. While the Board has also considered the Court's holding in Romanowsky, supra, there is also no probative evidence of a recent diagnosis of disability prior to the Veteran's claim.  In this regard, there is no evidence that such disability meets the standards of hearing loss under 38 C.F.R. § 3.385 and, in fact, all audiometric testing conducted prior to, and during, the pendency of the claim fails to reflect bilateral hearing loss as defined by VA regulations.

The Board has considered the Veteran's allegations that he suffers from hearing loss due to noise exposure in service.  However, the Board must adhere to the guidelines of 38 C.F.R. § 3.385, which do not provide for a finding of a current disability for puretone thresholds or speech recognition scores that fail to meet the required minimum puretone thresholds and speech recognition scores listed in the regulation.

Moreover, the Veteran, as a lay person, is not competent to offer a diagnosis of bilateral hearing loss as he does not possess the requisite specialized knowledge.  In this regard, such a diagnosis requires the administration and interpretation of audiological test results.  Therefore, as such is a complex medical question, the Veteran is not competent to offer a diagnosis of bilateral hearing loss.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, as the objective medical evidence is against the finding that the Veteran's hearing loss rises to the level that allows for compensation under the governing law and regulation, the Board finds that he does not have a current diagnosis of bilateral hearing loss for VA purposes prior to, or during, the pendency of the claim.  As such, service connection for bilateral hearing loss is not warranted.

In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


Tinnitus

The Veteran seeks service connection for tinnitus, which he relates to exposure to loud noise during service.  In this regard, the Veteran reports that he was exposed to loud noise during his service in Iraq.

The Veteran's service treatment records do not contain any complaints, treatments, or findings related to tinnitus.  The Veteran's hearing was within normal limits at the time of his enlistment and separation examination, and there was no mention or report of tinnitus at any point.  However, the Veteran's service personnel records show that he served as a communications system analyst to field artillery unit involved in combat.  Therefore, his military noise exposure is acknowledged.

Additionally, the record reflects a current diagnosis of tinnitus.  In this regard, the Veteran initially reported tinnitus in his July 2009 service connection claim.  During the July 2012 Board hearing, he reported that he has experienced intermittent tinnitus, once or twice weekly, since service.  As tinnitus is a disorder capable of lay observation, the Board finds that the Veteran's competent self-diagnosis provides sufficient evidence of a current disability.  See Charles v. Principi, 16 Vet. App. 370 (2002); Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, the remaining inquiry is whether his tinnitus is related to his in-service noise exposure.

The Board finds the preponderance of the evidence is against the Veteran's claim for service connection for tinnitus.  As will be further discussed herein, while such is considered a chronic disease, there is no credible evidence of tinnitus for at least 3 years after service or continuity of related symptomatology after service.

The Board finds that the question regarding the potential relationship between the Veteran's tinnitus and any instance of his service to be complex in nature. See Woehlaert, supra.  Specifically, while the Veteran is competent to describe his exposure to noise during service as well as the current manifestations of tinnitus, the Board accords his statements regarding the etiology of such disorders little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  The question of causation in the instant matter involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship in that such requires knowledge of the internal auditory process.  Therefore, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.

In adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board notes that the Veteran has indicated that he experienced tinnitus during and since service.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness. See Caluza, supra.  In the instant case, the Board finds such statements to lack credibility as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest and, therefore, accords no probative weight to such contentions.  To that end, the Veteran has generally alleged that he has suffered from tinnitus since service, as he indicated during the July 2012 Board hearing that he had experienced intermittent tinnitus ever since his exposure to acoustic trauma during service.  However, on separation from service in May 2005, the Veteran expressly denied any ear trouble or hearing loss.  A contemporaneous clinical examination shows that the Veteran's ears were normal.  Post-service treatment records show that the Veteran expressly denied hearing impairment and tinnitus on August 24, 2005, and November 28, 2007.  In light of these inconsistent statements, the Board finds the Veteran's statements regarding his in-service onset and continuity of symptomatology to be not credible.

Aside from the Veteran's incredible report of tinnitus since service, the record is absent any lay or medical evidence of relating the Veteran's current tinnitus to service.  As discussed above, since the Veteran failed to report to a VA audiological examination that would have addressed any nexus between service and the current disability, the Veteran's claim must be decided on the competent, credible evidence of record.

The Board finds that tinnitus is not shown to be causally or etiologically related to any disease, injury, or incident during service, and did not manifest within one year of service discharge.  Consequently, service connection on a direct or presumptive basis is not warranted.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  The preponderance of the evidence is against the Veteran's claim of entitlement to service connection for tinnitus.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Residuals of a Right Ankle Sprain

The Veteran seeks service connection for residuals of a right ankle sprain, which he relates to an in-service ankle injury in 2001.

It is undisputed that the Veteran incurred a right ankle injury in service.  Specifically, service treatment records show that he twisted his right ankle in May 2002 and that he was treated for Achilles tendon soreness in January 2003, at which time an examiner assess possible slight muscular strain.

The Board finds, however, that the preponderance of the evidence is against the Veteran's claim of service connection for residuals of a right ankle sprain as the first element of service connection, i.e., a recent diagnosis of a right ankle disability prior to a Veteran filing a claim for benefits based on that disability, or during the pendency of the claim, is lacking.  To that end, the Veteran expressly denied any foot trouble; impaired used of arms, legs, hands, or feet; and swollen or painful joints on separation from service in May 2005; and a contemporaneous clinical evaluation revealed that the feet and lower extremities were normal.  Additionally, in October 2005, a VA examiner reported that physical examination of the right ankle revealed no abnormalities and determined that that the Veteran did not have a current right ankle disability.

All subsequent treatment records, including numerous physical examinations of the lower extremities, are negative for any complaints, diagnoses, or treatment related to the right ankle.

The only evidence of a current right ankle disability is the Veteran's isolated reports of intermittent pain and swelling in his July 2009 claim and during the July 2012 Board hearing.

Initially, the Board notes that the Veteran is competent to report intermittent pain and swelling of the right ankle in and since service, which is within the realm of his personal experience.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, he is not competent to relate such symptomatology to a diagnosed right ankle disorder.  Specifically, with regard to the diagnosis of a right ankle disorder, to include the etiology of the underlying pathology causing the current right ankle symptoms, the Board finds that such is not a simple medical condition the Veteran is competent to diagnose.  As such a diagnosis falls outside the realm of common knowledge of a lay person as it involves internal muscle and joint processes that cannot be identified by mere personal observation that comes through sensory perception, the Veteran is not competent to render a diagnosis of a right ankle disorder.  See Jandreau, supra.  An opinion as to the etiology of the Veteran's complaints is equally complex, especially given that a VA clinician determined that the Veteran did not have a current right ankle disability in October 2005, just two months after separation from service.  As noted, the Veteran has not indicated he has specialized medical training which would enable him to be competent to address such complex medical matters.  Accordingly, he is not competent to diagnose a current right ankle disorder, or offer an opinion as the etiology of his right ankle complaints, and his opinion in this regard is of no probative value.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

In the instant case, the probative evidence of record fails to demonstrate a current diagnosis of a right ankle disorder at any point during the pendency of the claim. While the Board has also considered the Court's holding in Romanowsky, supra, there is also no probative evidence of a recent diagnosis of disability prior to the Veteran's claim, especially in light of the October 2005 VA examiner's opinion that he did not have a current disability of the right ankle.

Accordingly, the record is absent any lay or medical evidence of a right ankle disorder, other than pain and swelling, during the pendency of the appeal.  Pain alone is not a disability for which service connection may be granted.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for residuals of a right ankle sprain.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Acquired Psychiatric Disorder

The Veteran seeks service connection for an acquired psychiatric disorder, which he relates to service or his service-connected HIV.

Service treatment records show that, in August 2004, the Veteran was diagnosed with adjustment disorder with anxiety and recommended for administrative separation; however, he was not separated for administrative reasons.  On separation from service in May 2005, the Veteran denied any psychiatric problems and a contemporaneous clinical evaluation confirmed the same.

In 2005, an August VA treatment record and a November VA psychiatric examination show that the Veteran did not have a current psychiatric disorder.  The Veteran was diagnosed with HIV in December 2005.  An April 2007 infectious disease treatment note shows Veteran reported concern over anger and frustration with those around him; the examiner assessed stress reaction and anger management.  VA treatment notes show that the Veteran was diagnosed with depression in November 2007, January 2008, and July 2008.

In December 2011, a VA examiner diagnosed adjustment disorder with depression.  The examiner opined that the Veteran's psychiatric disorder is not related to service but rather "the numerous psychosocial stressors he's faced the past few years, including unemployment, homelessness, lack of reliable transportation, having to drop out of school, relationship problems, and financial problems. . . .  All these stressors occurred after service."  The examiner explained that the Veteran's current depressive symptoms are not a continuation of his in-service diagnosis because the psychologist and psychiatrist who examiner him in service clearly indicated they did not consider him to have a major psychiatric disorder, and his pattern of misconduct and anger in service was related to interpersonal difficulties and being no longer motivated for military service.

In February 2012, a VA clinical psychologist echoed the December 2011 VA examiner's opinion that the Veteran's current adjustment disorder with depression is related to current psychosocial stressors.

During the July 2012 Board hearing, the Veteran reported that in-service psychiatric symptoms worsened since service and may have been aggravated by his HIV.

In February 2013, the Board remanded the claim for a VA examination to address any relationship between the Veteran's psychiatric disorder and service-connected HIV.  However, as discussed above, the Veteran failed to report to the scheduled June 2013 VA examination without good cause.

It is undisputed that the Veteran was treated for adjustment disorder with anxiety during service; that he has been diagnosed with adjustment disorder with depression during the pendency of the claim; and that he is service-connected for HIV.  As such, the remaining inquiries are (1) whether his current psychiatric disorder is related to service, to include his in-service treatment, and (2) whether his service-connected HIV causes or aggravates his current psychiatric disorder.

The Board finds the preponderance of the evidence is against the Veteran's claim for service connection for an acquired psychiatric disorder.  As will be further discussed herein, the Veteran's current acquired psychiatric disorder has not been shown to be related to service or his service-connected HIV.

Initially, the Board finds that the Veteran is competent to stressful events in service as well as symptoms such as anger and depressed mood, which are within the realm of his personal experience.  38 C.F.R. § 3.159; see Layno, supra.  However, the Veteran's credibility in reporting symptoms since service is diminished by the post-service medical records that show that he denied such symptoms in April 2007.

The Board finds that the question regarding the potential relationship between the Veteran's acquired psychiatric disorder and any instance of his service, or his service-connected HIV, to be complex in nature.  See Woehlaert, supra.  Consequently, the Board accords his statements regarding the etiology of such disorder little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones, supra.  The question of causation in the instant matter involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship in that such requires knowledge of the psyche.  Furthermore, the instant case renders such inquiry especially complex, given that the Veteran experienced numerous post-service stressors that could have causes his current disorder, see, e.g., VA examination (December 2011), and denied mental health problems until April 2007, nearly 2 years after separation from service and HIV diagnosis.  Therefore, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.

The competent medical evidence of record pertaining to the etiology of the Veteran's current psychiatric disorder consists of the December 2011 VA examination report and the February 2012 VA treatment note, which were rendered by mental health professionals.  Both professionals, a psychiatrist and a psychologist, agreed that the Veteran's current psychiatric disorder is not related to service but rather the numerous psychosocial stressors he's faced after service.  Significantly, while the December 2011 VA examiner enumerated several stressors, none of which were the Veteran's service-connected HIV.  The December 2011 VA examiner further explained that the Veteran's current psychiatric disorder is not related to his in-service diagnosis.  The Board finds that the December 2011 and February 2012 mental health professionals' opinions are more probative than the Veteran's inconsistent report of psychiatric problems since service.  Accordingly, the Board finds that the Veteran's current psychiatric disorder is not related to service.

Additionally, the Board finds that the Veteran's current psychiatric disorder is not proximately caused or aggravated by his service-connected HIV.  Although the Veteran initially report psychiatric problems approximately two years after he was diagnosed with HIV, the mere temporal proximity of the two problems (psychiatric disorder and HIV) does not amount to causation.  That is, the Board cannot find that the Veteran's HIV caused or aggravated his psychiatric disorder simply because it was diagnosed after HIV.  Such a conclusion requires medical evidence that is not present.  While the Board twice attempted to obtain a medical opinion to that end, the Veteran failed to report to the scheduled examinations.  As such, any evidence expected to be obtained as a result of such examination may not be considered.  As it stands, the evidence of record is insufficient to support a nexus between the Veteran's service-connected HIV and psychiatric disorder.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  The preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include as secondary to his service-connected HIV.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for residuals of a right ankle sprain is denied.

Service connection for an acquired psychiatric disorder, to include as secondary to service-connected HIV, is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


